 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10 U.S. EQUAL EMPLOYMENT           )             Case No.: 3:18-cv-00852 MMA-BGS
                                   )
11 OPPORTUNITY COMMISSION,         )
                                   )             ORDER GRANTING IN PART
12                                 )             JOINT MOTION TO AMEND
               Plaintiff,          )
13                                 )             SCHEDULING ORDER
           vs.                     )             CONTINUING FACT DISCOVERY
14                                 )
                                   )             AND PRE-TRIAL DEADLINES
15   ALBERTSONS COMPANIES, INC., )               AND CONTINUE TOLLING
                                   )
16
     ALBERTSON’S, LLC, AND DOES 1- )             DISCOVERY DISPUTES
     5, INCLUSIVE,                 )
17                                 )
                                   )
18
               Defendants.         )

19
20         The parties have filed a Joint Motion to Amend the Scheduling Order to
21   continue numerous deadlines to accommodate the parties’ ongoing efforts to
22   finalize settlement of this case. (ECF 48.) This is the parties’ fourth request to
23   extend deadlines based on ongoing settlement efforts and their second request to
24
     extend fact discovery, expert discovery, and the deadline to file dispositive
25
     motions. (ECF 38, 44, 46.) The parties seek extension of the above deadlines by
26
     approximately 60 days. The parties represent that they have attempted to finalize
27
     their consent decree through exchange of redlined versions in September and early
28
     October and telephonic negotiations in early November and will participate in an


                                               -1-
 1   in-person settlement meeting in early December. However, they provide little
 2   explanation why they have waited until December, three months after their
 3   mediation, to meet in person regarding settlement. Their reliance on the
 4   scheduling of that meeting in seeking these extensions suggests that the parties
 5   consider and in-person meeting important to finalizing settlement. Additionally,
 6   the parties do not explain why they would need almost two months following this
 7   December meeting to raise the tolled discovery disputes and proceed with the
 8   completion of discovery. Accordingly, the Court GRANTS the motion in part as
 9
     set forth below:
10
           1.      The parties’ deadline to bring all the discovery disputes relating to
11
     Defendants’ July 2, 2019 discovery responses to the Court’s attention shall be
12
     tolled and continued until January 10, 2020; and
13
           2.      The Scheduling Order’s pre-trial deadlines are amended as follows:
14
           Event                                     Deadline
15
           Fact Discovery                            February 28, 2020
16
17
           Expert Designation                        March 16, 2020

18         Rebuttal Expert Designation               March 30, 2020

19         Expert Disclosures                        April 6, 2020
20         Rebuttal Expert Disclosures               May 6, 2020
21         Expert Discovery                          June 3, 2020
22         Dispositive Pre-trial motions             Remains June 26, 2020
23         If the parties seek further extension of these deadlines, their request should
24   include detailed explanation for any periods of delay.
25         IT IS SO ORDERED.
26
     Dated: November 27, 2019
27
28




                                               -2-
